Name: Commission Implementing Decision (EU) 2015/1377 of 7 August 2015 on a measure taken by Sweden in accordance with Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of two firewood cutting and splitting machines manufactured by Bonnet AB (notified under document C(2015) 5412) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: marketing;  technology and technical regulations;  consumption;  wood industry;  Europe;  mechanical engineering
 Date Published: 2015-08-11

 11.8.2015 EN Official Journal of the European Union L 212/37 COMMISSION IMPLEMENTING DECISION (EU) 2015/1377 of 7 August 2015 on a measure taken by Sweden in accordance with Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of two firewood cutting and splitting machines manufactured by Bonnet AB (notified under document C(2015) 5412) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) In accordance with the procedure set out in Article 11(2) of Directive 2006/42/EC, Sweden informed the Commission of a measure to prohibit the placing on the market of a firewood cutting and splitting machines of types Bonnetklippen and BrÃ ¤nnhultsklippen, manufactured by Bonnet AB, Surgatan, SE-602 28 NorrkÃ ¶ping, Sweden. (2) The firewood cutting and splitting machines bore CE marking, according to Directive 2006/42/EC. (3) The reason for taking the measure was the non-conformity of the firewood cutting and splitting machines with the essential health and safety requirements set out in points 1.1.2 and 1.3.7 of Annex I to Directive 2006/42/EC, regarding the principles of safety integration and the risks related to moving parts. In particular, the machines had no guards or other devices to protect against risks from the moving parts and it is possible to reach the hazard area during the operation of the machines. (4) Sweden informed the manufacturer about the deficiencies. The manufacturer took the necessary measures to remove non-compliant products from the market. (5) Examination of the evidence provided by Sweden confirms that the firewood cutting and splitting machines of the types Bonnetklippen and BrÃ ¤nnhultsklippen manufactured by Bonnet AB, Surgatan, SE-602 28 NorrkÃ ¶ping, Sweden, fail to satisfy the essential health and safety requirements set out in Directive 2006/42/EC and that this non-conformity gives rise to serious risks of injury to users. It is therefore appropriate to consider the measure taken by Sweden as justified. HAS ADOPTED THIS DECISION: Article 1 The measure taken by Sweden to prohibit the placing on the market of two firewood cutting and splitting machines of types Bonnetklippen and BrÃ ¤nnhultsklippen manufactured by Bonnet AB, Surgatan, SE-602 28 NorrkÃ ¶ping, Sweden, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 August 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.